        Case 2:19-cv-01135-MHH Document 33 Filed 06/11/20 Page 1 of 4                   FILED
                                                                               2020 Jun-11 PM 12:21
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION


GLORIA FERGUSON,                            )
CASSANDRA MCCLINTON,                        )
individually and on behalf of others        )
similarly situated,                         )
                                            )
             Plaintiffs,                    )
v.                                          )      Civil Action Number
                                            )      2:19-cv-01135-SGC
BBVA COMPASS BANCSHARES,                    )
INC., COMPASS BANCSHARES,                   )
INC., AND BBVA USA                          )
BANCSHARES, INC.                            )
                                            )
             Defendants.                    )


                 PLAINTIFFS’ OPPOSITION TO
      DEFENDANTS’ “MOTION TO STAY RULE 26 OBLIGATIONS”


      COME NOW Plaintiffs Gloria Ferguson and Cassandra McClinton and

respond to Defendant’s “Motion to Stay Rule 26 Obligations” (Doc. 32):

      Defendant’s motion is simply another dilatory tactic and nothing more than

yet another attempt to delay or deny Plaintiffs a day in court. Indeed, Defendant’s

motion is based upon its ill-conceived “Motion to Alter or Amend, Motion for

Certification of Immediate Appeal, Motion to Stay Pending Resolution of §

1292(B) Proceedings.” Doc. 26. Defendant’s most recent dilatory tactic is in fact
        Case 2:19-cv-01135-MHH Document 33 Filed 06/11/20 Page 2 of 4




its third motion to stay in a case that has not even had a party planning conference.

Doc. 26, Doc. 27 and Doc. 27.

      As shown in “Plaintiffs’ Opposition to Defendants’ Motion To Alter or

Amend, Motion For Certification of Immediate Appeal, and Motion to Stay” the

Court’s Memorandum Opinion denying Defendant’s Motion to Dismiss is sound

and well reasoned. Doc. 31. Defendant’s motion to alter or amend or certify for

immediate appeal falls monumentally short of meeting the grounds for either

amendment or immediate appeal.

      Moreover, Defendant’s argument that “‘as an action for review on an

administrative record’ this case is exempt from the Rule 26 conference and initial

disclosure obligations” misstates the facts.      Doc. 32 at 3.   The facts are that

Plaintiffs sued Defendants in federal court on July 18, 2019, subsequently

participated for a time in Defendants’ administrative process, and then withdrew

from the administrative process.        This is not an action for “review of an

administrative record;” it is simply a lawsuit.

      The truth is that Defendants’ wish Plaintiffs had filed an administrative

procedure rather than this lawsuit so that, after Plaintiff has proceeded through

Defendant’s “Kangaroo Court,” they could attempt to limit the record on appeal to




                                           2
         Case 2:19-cv-01135-MHH Document 33 Filed 06/11/20 Page 3 of 4




this Court to the very restricted record1 available from its self-serving, inherently

conflicted, administrative process. See Doc. 30-2. In sum, Defendants’ will do

anything to deny Plaintiffs a day in court.

       The motion is due to be DENIED.

       Respectfully submitted,

                                                              /s/ Lange Clark
                                                              Lange Clark


LAW OFFICE OF LANGE CLARK, P.C.
301 19th Street North
Suite 550
Birmingham, Alabama 35203
(205) 939-3933
langeclark@langeclark.com

D.G. Pantazis, Jr.
WIGGINS CHILDS PANTAZIS
FISHER GOLDFARB LLC
The Kress Building
301 Nineteenth Street North
Birmingham, Alabama 35203
(205) 314-0500
dgpjr@wigginschilds.com




1
   Defendants’ process - that is designed for claims for benefits, NOT claims for breach of
fiduciary duty, denies Plaintiffs meaningful discovery: there are no deposition, no interrogatories
and very limited document production. Further, many of the important documents Defendants
did produce were so highly redacted the production was meaningless.

                                                 3
       Case 2:19-cv-01135-MHH Document 33 Filed 06/11/20 Page 4 of 4




James White
JAMES WHITE FIRM, LLC
Landmark Center
STE 600
2100 1st Ave North
Birmingham, Alabama 35203
(205) 383-1812
james@whitefirmllc.com

                              Certificate of Service

       I hereby certify that a true and correct copy of the above and foregoing has
been properly served by way of the CM/ECF system to all counsel of record on the
date stamped by the system:

Leigh Anne Hodge, Esquire
BRADLEY ARANT BOULT CUMMINGS LLP
1819 Fifth Avenue North
Birmingham, AL 35203-2119
Lhodge@babc.Com

Michael J Clemmer, Esquire
BBVA COMPASS
Office of the General Counsel 15
20th Street South Suite 1802
Birmingham, AL 35233-2000
Michael.Clemmer@bbva.Com

Scott B Smith, Esquire
BRADLEY ARANT BOULT CUMMINGS LLP
200 Clinton Avenue Suite 900
Huntsville, AL 35801
Ssmith@bradley.Com

                                            /s/ Lange Clark
                                            Of Counsel

                                        4
